DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Ni (US 6,367,371 B1), Shim et al. (US 6,770,313 B2), Walker et al. (US 9,089,987 B2) and Cheatsheet NPL. Blanching NPL is relied on as evidence.
The limitation “cutting device” is given its broadest reasonable interpretation to mean any device known in the food processing art for cutting foods. 
The limitation “including” recited as the transitional phrase throughout the claims, unless otherwise stated, is interpreted to mean “comprising” since the disclosure does not appear to indicate the use of closed language.
Regarding claim 17, Lewis et al. teaches a process for preparing vegetables (abstract) comprising subjecting vegetables such as carrots to peeling (mechanical treatment to isolate edible components), cutting into 3x4x70 mm strips or generally according to any customary procedure (column 3 lines 41-43), blanching with steam (steam-cooking) the strips, air drying the strips, packaging the strips, and freezing the strips at a temperature of -20oC (column 8 lines 20-37). Since peeling is a known process which removes undesired external portions of a food while maintaining the desired peeled core, the peeling process is construed to be a type of “mechanical treatment” as claimed. Lewis et al. further teaches portioning vegetables into a preset quantity and packaging said portions (column 9 lines 4-6). 
Regarding “steam cooking”, blanching is understood in the art to be a type of partial cooking method as evidenced by Blanching NPL (page 1 “what is blanching”). It is noted that Applicant does not define “steam-cooking” to require particular parameters or effects, e.g. temperatures, times, etc. Since Lewis et al. teaches blanching in steam, where blanching is understood to be a type of cooking as explained above, the blanching step of Lewis et al. reads on the limitation “steam-cooking”.
Alternatively, the steam blanching of Lewis et al. is interpreted to not be steam cooking.
Ni teaches a process for cooking food (abstract) comprising injecting steam into a cooking vessel to cook vegetables (column 3 lines 58-61) and packaging said cook vegetables (column 5 lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to steam cook the vegetables as a matter of convenience for the consumer (i.e. the consumer does not have to cook the vegetables themselves), to reduce or eliminate pathogens for product safety, since Lewis et al. already suggests cooking the product (column 8 lines 35-36), and as a matter of manufacturing choice for the particular state (cooked or uncooked) the vegetables are provided in the packaging.
Lewis et al. teaches an embodiment of washing vegetables (column 8 line 40), but does not specify washing to eliminate residues of earth or substances and materials which have accumulated during harvest.
Shim et al. teaches a process preparing vegetables (abstract) comprising washing the vegetables to remove dust, foreign materials, and pesticides adhering to the surfaces of the vegetables (column 4 lines 55-59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to wash the vegetables prior to cutting as claimed since doing so is known and commonly practiced in the art, since Lewis et al. already suggests washing, and to similarly remove any undesired substances/residues from the vegetables for safety, compliance with regulatory standards, and to ensure the portions of the vegetable (retained after mechanical treatment) are not contaminated with said undesired substances/residues.
Lewis et al. does not teach the strips have a “long pasta format with a pasta shape chosen from spaghetti, tagliatelle, and pappardelle” through the use of a cutting device that operates by executing a circular cutting action on the vegetable to create the strips.
Walker et al. teaches a device for cutting vegetable products into spiral shapes (abstract), where the product can be any vegetable or fruit, including tubers (column 3 lines 16-23 and 26-27), where the device comprises a knife 16,16’ and rotatable bearing assembly 25 (figure 2; column 6 lines 5-13) for rotating the knife while the food passes through to form the spirally cut shapes 14’ (figure 9; column 6 lines 18-23 and 29-37). The rotating knife therefore operates by executing a circular cutting action. The cut vegetables are further processed by known methods (column 5 lines 45-49) and can be made in different sizes or textured surface as desired (column 8 lines 13-19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Walker et al. to cut the vegetable into strips having a log pasta format by executing a circular cutting action since Lewis et al. already suggests that the vegetable can be cut in accordance with any customary procedure (column 3 lines 41-43), since there is no indication that the particular shape was significant or critical, and therefore as a matter of manufacturing preference or design choice for visual appeal In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), as a substitution of art recognized equivalents for cutting vegetables into a desired shape, to combine prior art elements (circular cutting of vegetables) according to known methods (device having rotating knife) to yield predictable results (spirally or helically cut vegetables) KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), and to apply a desired shape and/or texture for a desired application, e.g. more surface area for sauces or seasonings to adhere to.
Regarding the particular shape of the pasta, Cheatsheet NPL teaches vegetables such as carrots can be sliced into ribbons to have a noodle shape, and thereby used as a pasta substitute, since pasta isn’t always “the healthiest choice” (pages 2 and 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to form the strips into the claimed noodle shapes since sliced vegetables can be used as a substitution for noodles as taught by Cheetsheet NPL, since Lewis et al. already teaches slicing to a size in the range recited in claim 1 (column 8 lines 20-21), and therefore one of ordinary skill in the art would have reasonably expected the shape to be similar to those claimed, in order to provide a dish which is reminiscent of pasta for individuals who are on a health-conscious or restricted diet, and since changes in design/shape is a matter of choice which a person of ordinary skill in the art would have found obvious In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 18-21 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Ni (US 6,367,371 B1), Shim et al. (US 6,770,313 B2), Walker et al. (US 9,089,987 B2) and Cheatsheet NPL as applied to claim 17 above, and further in view of Wright (US 6,488,973 B1) and Kress et al. (US 6,177,113 B1).
The limitation “packaging machine” (claim 18) is given its broadest reasonable interpretation to mean any device known in the food art to package foods. The limitation “a machine for insertion into packets” (claim 19) is interpreted similarly. 
Regarding claim 18, Lewis et al. teaches packaging and freezing the packaged portions in a freezer at -20oC (column 8 lines 31-34), but does not specify a packaging machine.
Wright teaches a process for preparing a frozen food product including vegetables (abstract), comprising packaging the food using a packaging machine (column 2 lines 8-38). The food can be processed vegetables which is blanched, frozen, and packaged (column 5 lines 50-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use a packaging machine since doing so is known and commonly practiced in the art, since Lewis et al. already recites vacuum packaging (column 8 lines 31-32) which would necessarily require some form of a packaging device (e.g. to transport the food to the packaging area, to provide said packages, to portion the food, pull a vacuum within the package, etc.), to automate a manual activity In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), and to maximize efficiency and throughput of the manufacturing process, i.e. minimize or eliminate manual labor.
Lewis et al. does not teach checking for foreign objects inside the containers using a metal detector or an X-ray detector. Since the claim recites alternatives, for the sake of examination the limitation “metal detector” is chosen.
Kress et al. teaches a method for processing food product (abstract) comprising passing food product, after final packaging, through metal detection equipment or X-ray equipment, and discarding any container from which metal is detected (column 4 lines 17-30). The reference is analogous since it is directed to processing and packaging of food products and reasonably pertinent to the problem with which the inventor was concerned, i.e. detection of foreign materials in the food (column 4 lines 9-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to check for foreign objects using a metal detector since doing so is known in the art, and to remove packages which contain metals to ensure safety of consumers and product quality.
Regarding claim 19, the combination applied to claim 18 above teaches use of a packaging machine, metal detector or X-ray detector, and freezer as recited for claim 18. The same combination is applied to claim 19 and would have been obvious for the same reasons stated for claim 18. The difference between the claims is that claim 19 further recites vacuum packaging and use of a machine for insertion into packets.
Lewis et al. further teaches vacuum packaging (column 8 lines 31-32). 
Wright further teaches a machine for inserting the food into packets (figures 1-9; column 2 lines 14-37 and 63 to column 3 line 5; column 6 lines 32-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use a machine for insertion into packets since doing so is known and commonly practiced in the art, since a vacuum packaging machine would have necessarily been required to perform the vacuum packaging step taught by Lewis et al., to automate a manual activity In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), and to maximize efficiency and throughput of the manufacturing process.
Regarding claim 20, Lewis et al. does not teach the packaging includes a substep of adding to said portions of strips at least one pellet containing a precooked and frozen condiment in order to flavor the strips.
Wright further teaches a sauce patty, construed to be a type of “pellet”, in frozen form can be placed into the packaging prior to wrapping (column 3 lines 20-22). Since the sauce is formed and frozen prior to packaging, the sauce is construed to be “precooked”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to include a pellet of precooked and frozen condiment since doing so is known for frozen food packaging, in order to provide flavoring as desired, to enhance user convenience, i.e. the user is not required to separately cook a sauce, and since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 21, Lewis et al. teaches adding salt and sugar, construed to be condiments as they add flavoring to foods, to the vegetable after steaming (column 8 lines 20-25). The combination applied to claim 20 further teaches adding sauce to the food during packaging. The same combination is applied to claim 21 and would have been obvious for the same reasons stated in claim 20.
Regarding claim 33, the claim recites alternatives. For the sake of examination, the limitation “carrots” is chosen. Lewis et al. teaches carrots (column 8 line 20).
Regarding claim 34, Lewis et al. does not teach the condiment is chosen from plants, meat, fish, cheese, and oil. The claim recites alternatives. For the sake of examination, the limitation “meat” is chosen.
Wright teaches a combination of vegetables and meat or fish for prepackaged frozen foods (abstract; column 5 lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to include meat or fish with the vegetables since the combination is well known in the art and also known for frozen food packages, and therefore as a matter of manufacturing preference for the particular types of food provided to a consumer, in order to modify the flavor and/or caloric content of the food package as desired, and in order to provide convenience to the consumer by providing multiple types of nutrients in a single package.
Regarding claim 35, Lewis et al. does not teach the vegetables contain a residue of pesticides lower than 0.01 mg/Kg.
Shim et al. further teaches washing in a rotary tumbler washer or high-jet air bubble washer for 1-5 minutes removes pesticides to a point in which the pesticides cannot be detected (column 7 lines 11-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to remove the pesticide residue to less than 0.01 mg/Kg since doing so is known for processing agricultural foods, since certain pesticides are understood to have negative effects in the body and therefore to maximize consumer safety, and since the claimed value would have been used during the course of normal experimentation and optimization due to factors such as washer type and duration, initial concentration of pesticide residue, and desired degree of pesticide reduction.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Ni (US 6,367,371 B1), Shim et al. (US 6,770,313 B2), Walker et al. (US 9,089,987 B2) and Cheatsheet NPL as applied to claim 17 above, and further in view of Dang (US 2007/0202226 A1).
Lewis et al. does not teach the vegetables originate from organic agriculture.
Dang teaches a frozen packaged food product including organic vegetables (abstract; paragraphs 11 and 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use organic vegetables since doing so is known in the art for frozen foods, since organic agricultural products are known and commonly sold, as a matter of manufacturing preference for the source of the vegetables, and in order to provide the consumer with an option between organic and non-organic products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-21 and 33-36 (particularly claim 17) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 (particularly claim 14) of copending Application No. 16/343,992 in view of Walker et al. (US 9,089,987 B2) and Cheatsheet NPL
The ‘992 application does not teach cutting into a long pasta format having the claimed shape through a cutting device that operates by executing a circular cutting action on the vegetable to create strips.
Walker et al. teaches a device for cutting vegetable products into spiral shapes (abstract), where the product can be any vegetable or fruit, including tubers (column 3 lines 16-23 and 26-27), where the device comprises a knife 16,16’ and rotatable bearing assembly 25 (figure 2; column 6 lines 5-13) for rotating the knife while the food passes through to form the spirally cut shapes 14’ (figure 9; column 6 lines 18-23 and 29-37). The rotating knife therefore operates by executing a circular cutting action. The cut vegetables are further processed by known methods (column 5 lines 45-49) and can be made in different sizes or textured surface as desired (column 8 lines 13-19).
Cheatsheet NPL teaches vegetables such as carrots can be sliced into ribbons to have a noodle shape, and thereby used as a pasta substitute, since pasta isn’t always “the healthiest choice” (pages 2 and 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘992 application to cut the vegetable into strips having a log pasta format by executing a circular cutting action since Lewis et al. already suggests that the vegetable can be cut in accordance with any customary procedure (column 3 lines 41-43), since sliced vegetables can be used as a substitution for noodles as taught by Cheetsheet NPL, and therefore as a matter of manufacturing preference or design choice for visual appeal In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), as a substitution of art recognized equivalents for cutting vegetables into a desired shape, to combine prior art elements (circular cutting of vegetables) according to known methods (device having rotating knife) to yield predictable results (spirally or helically cut vegetables) KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), and to apply a desired shape and/or texture for a desired application, e.g. more surface area for sauces or seasonings to adhere to.
This is a provisional nonstatutory double patenting rejection.

Claims 17-21, 33-36 and 38 (particularly claim 17) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20-22 and 34-35 (particularly claim 18) of copending Application No. 16/083,861 in view of Ni (US 6,367,371 B1), Lewis et al. (US 5,723,167), Walker et al. (US 9,089,987 B2) and Cheatsheet NPL.
The ‘861 application does not recite the cutting to the dimensions, steam-cooking, dividing, and freezing the divided portions as claimed.
Lewis et al. teaches a process for preparing vegetables (abstract) comprising subjecting the vegetables to mechanical treatment to isolate edible components (peeling), cutting into strips of 3x4 mm, steam-cooking (blanching) the strips, air drying the strips, packaging the strips, and freezing the strips at a temperature of -20oC (column 8 lines 20-37). Lewis et al. further teaches portioning vegetables into preset a preset quantity and packaging said portions (column 9 lines 4-6). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ‘861 application to perform the claimed process since doing so is known in the art, as a matter of manufacturing choice, to ensure consistency in the amount of vegetables provided in each package, to allow large amounts of vegetables to be processed and packaged continuously, and to provide each package with a desired amount of vegetables.
Ni teaches a process for cooking food (abstract) comprising injecting steam into a cooking vessel to cook vegetables (column 3 lines 58-61) and packaging said cook vegetables (column 5 lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to steam cook the vegetables as a matter of convenience for the consumer (i.e. the consumer does not have to cook the vegetables themselves), to reduce or eliminate pathogens for product safety, since Lewis et al. already suggests cooking the product (column 8 lines 35-36), and as a matter of manufacturing choice for the particular state (cooked or uncooked) the vegetables are provided in the packaging.
Walker et al. teaches cutting vegetables into a long pasta format by executing a circular cutting action and Cheatsheet NPL teaches the particular shape as stated in the double patenting rejection for the ‘992 application above. The same combination is applied to the ‘861 application and would have been obvious for the same reasons stated above.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 that Lewis does not teach freezing the vegetables since they are dehydrated. This is not persuasive since the process of Lewis cools the dehydrated vegetables down to the claimed temperature range (column 5 lines 31-35), which is construed to be a type of freezing procedure. The vegetables are dehydrated to a desired moisture level such that the cell structure of the vegetable is not damaged, but can still retain moisture levels as high as 60% (column 4 lines 4-8 and 22). The dehydrated vegetables can be stored in temperatures down to -40oC for prolonged periods of time, and therefore at least some of the moisture within and around the vegetables would naturally be subjected to freezing.
Applicant argues on pages 9-10 that the process of Walker would not suggest to one skilled in the art that the resulting strips would have a long pasta format as claimed. This is not persuasive since the Walker reference teaches the limitations as currently drafted. Specifically, the reference teaches using a cutting device that operates by executing a circular cutting action on the vegetable (figure 9; column 6 lines 18-23 and 29-37). The knife 16/16’ rotates in bearing assembly 25 (figure 2; column 6 lines 5-13) while the food passes through to form strips of food having a spiral shape 14’ (figure 9; column 6 lines 18-23 and 29-37). Additionally, the prior art acknowledges that vegetables can be cut to resemble particular types of pasta as taught by Cheatsheet NPL.
There does not appear to be any material or procedural difference between that of the prior art device/method and that of the claimed invention as currently drafted. Additionally, the claimed dimensions/shape of the strips would have been readily obvious simply as a matter of the type, size, and orientation of the food fed into the cutting device. For example, a 1 foot long carrot fed into the device along its longitudinal axis would yield strips of similar length, whereas feeding the same carrot in the perpendicular direction would result in different dimensions. Applicant has not persuasively shown that this particular feature yields a product and/or operates in a manner that is unexpected or significantly different than that which is already taught by the prior art.
Additionally, the disclosure does not show or otherwise indicate that the particular shape of the strip is critical. Since devices for cutting edible plant materials through a circular cutting action are acknowledged by the art, the particular method and/or dimensions of the cutting are readily obvious as a matter of manufacturing preference or design choice for visual appeal In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments against the dependent claims and double patenting rejections are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792